IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-88,508-02


                     IN RE BENJAMIN MARTINEZ HUERTA, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. CR18465-A IN THE 271ST DISTRICT COURT
                              FROM WISE COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He complains that the trial court is not complying with a remand order

from this Court.

       Relator filed a habeas application in the trial court. He alleged that his guilty plea was

involuntary due to the ineffective assistance of his trial counsel. He provided evidentiary support.

The trial court forwarded the habeas application to this Court without a response from trial counsel

or findings. This Court remanded the application to the trial court to obtain a response from trial

counsel and enter findings. The trial court sought and received two extensions of time to comply

with the remand order. The trial court later filed findings of fact and conclusions of law, but there
                                                                                                      2

is no response from trial counsel in the habeas record supplied to this Court. As this Court stated in

the remand order, to obtain the response, the trial court may use any means set out in Article 11.07,

§ 3(d), of the Texas Code of Criminal Procedure.

        Respondent, the Judge of the 271st District Court, shall have the record to this Court

supplemented with trial counsel’s response or indicate why a response cannot be obtained. The trial

court shall comply with this Court’s order within forty-five days of the date of its filing. This motion

for leave to file will be held until Respondent has complied with this order.



Filed: October 7, 2020
Do not publish